DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/06/2021 has been entered and considered. Upon entering claims 1-3 have been amended.
Response to Arguments
Applicant’s arguments filed 12/06/2021 have been fully considered and are persuasive. The rejection of claims 1-2 and 11-12 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first detector provided on an input side of the power converter, the first detector detecting a first detection value that is a value of a voltage or current input to the power converter; a second detector provided on an AC power supply side relative to the first detector, the second detector detecting a second detection value that is a value of a voltage or current input to the uninterruptible power supply module; and a controller configured to perform a power converter power supply control to supply power from an AC power supply to a load side via the power converter of the uninterruptible power supply module when the first detection value detected by the first detector is within a first normal range and the second detection value is within a second normal range, the controller being configured to perform a battery power supply control to control the uninterruptible power supply module to supply power from a battery to the load side when the second detection value is outside the second normal range.”
Claims 2-12 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836